     Case 2:19-cv-00437-WKW-SMD Document 6 Filed 08/17/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JUSTIN K. BORDEN, #282077,                )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )        CASE NO. 2:19-CV-437-WKW
                                          )                    [WO]
ALABAMA DEPARTMENT                        )
OF CORRECTIONS, KAY IVEY,                 )
and JEFFERSON S. DUNN,                    )
                                          )
             Defendants.                  )

                                       ORDER

      Before the court is the Recommendation of the Magistrate Judge. (Doc. # 5.) There

being no timely objections filed to the Recommendation, and upon an independent review

of the record, it is ORDERED that the Recommendation is ADOPTED and that this action

is DISMISSED without prejudice.

      Final Judgment will be entered separately.

      DONE this 17th day of August, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
